ALD-066                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3593
                                       ___________

                              In re: MICHAEL PRUITT,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2-09-cv-01625)
                       District Court Judge: Mitchell S. Goldberg
                       ___________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 3, 2019
                Before: MCKEE, SHWARTZ and BIBAS, Circuit Judges

                             (Opinion filed: January 9, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Michael Pruitt is a death-sentenced prisoner currently incarcerated at SCI-Greene

in Waynesburg, Pennsylvania. Pruitt initiated federal habeas corpus proceedings in 2009

and requested representation by the Capital Habeas Corpus Unit of the Federal



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Community Defender Officer for the Eastern District of Pennsylvania (“the CHCU”).

Pruitt’s request was granted.1

       In October 2017, Pruitt wrote a letter to the District Court requesting new counsel,

citing an alleged conflict of interest for the CHCU, given its representation of Pruitt in

state post-conviction proceedings. In response, the District Court appointed a private

attorney “for the purpose of advising [Pruitt] as to whether his previously appointed

counsel—the [CHCU]—has effectively represented” him. ECF No. 95.

       In February 2018, Pruitt filed a motion in the District Court asking for substitute

counsel. According to Pruitt, continued representation by the CHCU precluded him from

raising arguments under Martinez v. Ryan, 566 U.S. 1 (2012). The District Court denied

Pruitt’s motion. Next, in August 2018, Pruitt moved to terminate representation by the

CHCU and to proceed pro se. That motion remains pending.

       Pruitt has now filed this petition for a writ of mandamus seeking to compel the

District Court to act on the August 2018 motion. The petition will be denied without

prejudice. We cannot conclude that any delay by the District Court in adjudicating the

August 2018 motion is “tantamount to a failure to exercise jurisdiction,” Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996), particularly in light of the District Court’s

previous efforts in addressing Pruitt’s attempts to terminate representation by the CHCU.

Mandamus relief is thus inappropriate at this time.


1
 Habeas proceedings were then stayed for several years so that Pruitt could exhaust post-
conviction remedies in state court.

                                              2